                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

ANTHONY GANUS                                                                      PLAINTIFF

v.                            CASE NO. 3:19-CV-00027 BSM

GREENE COUNTY, ARKANSAS                                                          DEFENDANT

                                            ORDER

       Anthony Ganus’s motion for reconsideration [Doc. No. 12] is granted. The prior

order and judgment [Doc. Nos. 10, 11] are vacated. An amended judgment consistent with

Ganus’s notice of acceptance of Greene County, Arkansas’s offer of judgment [Doc. No. 8]

shall issue. In the future, Ganus is advised to move before an order and judgment are

entered, rather than after, for particular language to be included; it is his case to litigate and

record to make, not mine.

       IT IS SO ORDERED this 17th day of July 2019.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
